e o tax_exempt_and_government_entities_division uics department of the treasury internal_revenue_service washington d c apr gil mat legend taxpayer a taxpayer b company m trust t ira x ira y ira w state z date date date date dear mr page this is in response to the request for letter_ruling submitted on your behalf by your authorized representative as supplemented by correspondence dated telephone conversation in which you request a letter_ruling under sec_401 of the - internal_revenue_code the following facts and representations support your ruling_request anda and taxpayer a whose date of birth was date died on date without having attained age taxpayer a was survived by his spouse taxpayer b at of his date of death taxpayer a was the owner of two individual_retirement_arrangements ira x and ira y maintained with company m taxpayer a had named his spouse taxpayer b as the beneficiary of his ira x and ira y on date taxpayer a executed trust t which was subsequently restated on date taxpayer a also executed his last will and testament article third of taxpayer a’s will provides in short that taxpayer a’s residual trust passes to trust t after the death of taxpayer a taxpayer b rolled over a portion of taxpayer a’s iras x and y into an ira set up and maintained in the name of taxpayer b on date which was within nine months of date taxpayer b executed a partial_disclaimer by means of which taxpayer b disclaimed her remaining interest in taxpayer a’s ira x and ira y the date disclaimer provides in relevant part that the property disclaimed becomes a part of the residuary_estate of taxpayer a and as a result passes under article third of taxpayer a’s will the date disclaimer also provides in relevant part that the disclaimer is intended to be a valid disclaimer within the meaning of code sec_2518 the portions of iras x and y that were not distributed to taxpayer b and not rolled over into an ira in taxpayer b’s name were transferred by means of a trustee-to- trustee transfer s into ira w an ira set up and maintained in the name of taxpayer a deceased for the benefit of trust t your authorized representative has asserted on your behalf that distributions from ira w have been made with respect to calendar_year sec_2001 and sec_2002 based on the life expectancy of taxpayer b the eldest beneficiary of trust t based on the above facts and representations you through your authorized representative request the following letter_ruling page that trust t is the beneficiary for purposes of code sec_401 of ira w furthermore that trust t represents a see-through trust’ as that term is used in the final income_tax regulations promulgated under code sec_401 as such the life expectancy of taxpayer b the eldest beneficiary of trust t may be used to compute distributions required pursuant to code sec_401 which is made applicable to iras pursuant to code sec_408 from said ira w with respect to your ruling_request code sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- g will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_401 provides that where distributions have not begun in accordance with paragraph a 1i the entire_interest of an employee will be distributed within years after the death of such employee code sec_401 ii1 provides an exception to the 5-year rule for amounts paid over life of a beneficiary if any portion of an employee is paid to of for the benefit of a designated_beneficiary id such portion will be paid over the life or life expectancy of said beneficiary and ii such distribution begin no later than one year after the date of the employee’s death or over such later date as the secretary may provide by regulations sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age page with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite_19_irb_852 date the preamble to the final regulations in relevant part provides that the regulations apply for determining required minimum distributions for calendar years beginning after date for determining required distributions for calendar_year taxpayers may rely on the proposed_regulations the proposed_regulations or the final regulations sec_1_401_a_9_-3 of the final regulations question answer-1 provides in general that if distributions have not begun in accordance with sec_401 distribution of an employee’s entire_interest must be made in accordance with one of the methods described in code sec_401 or iii and iv sec_1_401_a_9_-3 of the final regulations q a-2 provides that in order to satisfy the 5-year rule_of code sec_401 i1 the employee’s entire_interest must be distributed by the end of the calendar_year which contains the fifth anniversary of the date of the employee’s death sec_1_401_a_9_-4 of the final regulations q a-4 a provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s or ira holder’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-4 of the final regulations q a-4 a further provides in relevant part that any person who was a beneficiary as of the date of the employee’s death but who is not a beneficiary as that september eg because the person receives the entire benefit to which he is entitled before that september is not taken into account in determining the employee’s designated_beneficiary for purposes of determining the distribution period after the employee’s death accordingly if a person disclaims entitlement to an employee’s benefit pursuant to a disclaimer that satisfies code sec_2518 by that september thereby allowing other beneficiaries to receive the benefit in lieu of the disclaiming person the disclaiming person is not taken into account in determining the employee’s designated_beneficiary sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary ifa person eg an estate is named a beneficiary of an employee’s interest in a plan or ira that employee will be treated as having designated no beneficiary however q a-5 of _ page sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if certain requirements are met with respect to your ruling_request the issue to be resolved is whether pursuant to the final regulations trust t is the beneficiary of the disclaimed portion of taxpayer a’s iras x and y such that it may be treated as a see-through trust under q a-5 of sec_1_401_a_9_-4 and its eldest beneficiary treated as the code sec_401 designated_beneficiary of said disclaimed ira portions in that respect we note that although trust t is the ultimate recipient of the portions of iras x and y disclaimed by taxpayer b now ira w trust t takes said disclaimed portions as the residuary beneficiary of taxpayer a’s last will and testament pursuant to article third of said will thus for purposes of code sec_401 taxpayer a’s estate is the beneficiary of said disclaimed iras as noted above under the final regulations an estate may not be treated as a code sec_401 designated_beneficiary thus in this case with respect to the disclaimed portions of taxpayer a’s iras x and y taxpayer a is treated as not having designated a beneficiary for purposes of code sec_401 therefore in the absence of a designated_beneficiary distributions from said disclaimed portions of iras x and y now ira w must be made in accordance with the 5-year rule_of code sec_401 i1 as explained in sec_1_401_a_9_-3 of the final regulations q a-2 ' thus with respect to your ruling_request we conclude as follows that for purposes of code sec_401 although trust t may represent a see- through trust as that term is used in the final income_tax regulations promulgated under code sec_401 trust t is not the named beneficiary of the disclaimed portions of taxpayer a’s iras x and y now ira w as such the life expectancy of taxpayer b the eldest beneficiary of trust t may not be used to compute distributions required pursuant to code sec_401 which is made applicable to iras pursuant to code sec_408 from said ira w instead distributions from ira w must be made in accordance with the 5-year rule_of code sec_401 and must be completed no later than date this letter_ruling is based on the assumption that iras x y and w either met meet or will meet the requirements of code sec_408 at all times relevant thereto it also assumes that the disclaimer referenced herein met the requirements of code sec_2518 page pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours praviy u fern frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
